Citation Nr: 0320201	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 10 percent disabling from May 
8, 2000, to August 6, 2002, and 70 percent disabling as of 
August 7, 2002. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo



INTRODUCTION

The veteran served on active duty from September 1970 to 
March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO)-which, in part, granted service connection for 
PTSD and assigned a 10 percent rating effective May 8, 2000.  
A notice of disagreement (NOD) was received in August 2001, 
requesting a higher initial rating.  And a statement of the 
case (SOC) was issued in April 2002.  A substantive appeal 
(VA Form 9) was received in June 2002.  A December 2002 
rating decision increased the rating for the PTSD to 70 
percent, but with a different effective date of August 7, 
2002.

Since the veteran timely appealed the rating initially 
assigned for his PTSD, the Board must consider the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999).  So the issue on 
appeal has been restated to reflect this consideration.

REMAND

As indicated above, the veteran filed a timely NOD and VA 
Form 9 to perfect an appeal to the Board concerning his 
initial 10 percent rating assigned for his PTSD, effective 
May 8, 2000.  However, when subsequently increasing his 
rating to 70 percent in December 2002, the RO only make the 
increase retroactive to August 7, 2002.  As justification for 
that, the RO indicated August 7, 2002, was "the day the 
claim was received."  But that is not true since the veteran 
already had perfected an appeal to the Board, requesting a 
higher initial rating, as of June 2002 when he submitted his 
substantive appeal (VA Form 9).  In other words, 
he continuously had pursued his claim for a higher initial 
rating since May 8, 2000.  So, at present, the Board is 
unable to adjudicate that part of his claim without violating 
his statutory and regulatory procedural due process rights 
because the Board would be addressing an issue (namely, his 
entitlement to an increased, staged, rating for his PTSD from 
May 8, 2000, to August 6, 2002) not properly considered by 
the RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The record on appeal also indicates the veteran retired from 
a job with the United States Postal Service (USPS) due to 
disability.  He last worked in June 2001.  In the report of a 
psychological evaluation dated in November 2001, the examiner 
noted that was the veteran's first application for Social 
Security Administration (SSA) disability.  VA, therefore, 
must attempt to obtain the remainder of the veteran's SSA 
disability file and any additional medical records from his 
former employer, the USPS.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete medical treatment records, not 
currently on file, pertaining to his 
PTSD.

2.  Request all documents pertaining to 
an award of disability benefits from the 
SSA and the USPS, and specifically 
request copies of the medical records 
upon which the SSA and the USPS based 
their decisions.

3.  Adjudicate the issue of the veteran's 
entitlement to an initial rating higher 
than 10 percent for his PTSD from May 8, 
2000, to August 6, 2002; and readjudicate 
the issue of his entitlement to an 
initial rating higher than 70 percent for 
his PTSD as of August 7, 2002.  If his 
claim continues to be denied, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




